    


GLOBAL EAGLE ENTERTAINMENT INC.
2017 OMNIBUS LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE


Global Eagle Entertainment Inc., a Delaware corporation (the “Company”),
pursuant the Global Eagle Entertainment Inc. 2017 Omnibus Long-Term Incentive
Plan (as amended from time to time, the “Plan”), hereby grants to the
participant (the “Participant”) identified in this grant notice (this “Grant
Notice”) an award (the “Award”) consisting of that number of restricted stock
units (“RSUs”) identified in this Grant Notice. This Award is subject to all of
the terms and conditions set forth herein and in the Restricted Stock Unit Award
Agreement, including any country-specific provisions in the appendices attached
hereto (the “Agreement”) and the Plan (collectively, the “Award Documents”),
both of which are incorporated herein in their entirety.
Participant:
[________]
Grant Date:
[________]
Vesting Commencement Date:
[________]
RSUs:
[_____] RSUs
Vesting Schedule:
Subject to Sections 3, 6 and 7 of the Agreement, the RSUs will vest in equal
annual installments on the first (1st), second (2nd), third (3rd) and fourth
(4th) anniversaries of the Vesting Commencement Date.
Additional Terms / Acknowledgements: The Participant acknowledges receipt of the
Award Documents and the prospectus for the Plan, and understands and agrees to
the terms set forth in the Award Documents. The Participant acknowledges that,
if so determined by the Company in its discretion, the Participant may be
required to accept the Award by electronic means and that such electronic
acceptance constitutes the Participant’s agreement to be bound by all of the
terms and conditions of the Award Documents. By accepting the Award, the
Participant consents to receive any documents related to participation in the
Plan and the Award by electronic delivery and to participate in the Plan through
an online or electronic system established and maintained by the Company or
another third party designated by the Company. The Participant also acknowledges
that this Grant Notice must be returned to the Company (including through
electronic means). The Participant further acknowledges that as of the Grant
Date, the Award Documents set forth the entire understanding between the
Participant and the Company regarding the acquisition of Shares and supersede
all prior oral and written agreements on that subject with the exception of the
following agreements only, if any: [N/A.]


ATTACHMENTS: I. Restricted Stock Unit Award Agreement
   II. Global Eagle Entertainment Inc. 2017 Omnibus Long-Term Incentive Plan








--------------------------------------------------------------------------------









The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Grant Notice, the Restricted Stock Unit Award
Agreement and the Plan.
    
Award Recipient
    
Date




[Signature page to Restricted Stock Unit Grant Notice]

--------------------------------------------------------------------------------


    




ATTACHMENT I: Restricted Stock Unit Award Agreement


























    
    
















    





--------------------------------------------------------------------------------





GLOBAL EAGLE ENTERTAINMENT INC.
2017 OMNIBUS LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
1.Grant of RSUs. Global Eagle Entertainment Inc., a Delaware corporation (the
“Company”), hereby grants to the participant (the “Participant”) identified in
the grant notice (the “Grant Notice”) to which this Restricted Stock Unit Award
Agreement, including any country-specific provisions in the appendices attached
hereto (this “Agreement”) is attached a restricted stock unit (“RSU”) award
(this “Award”), pursuant to the Global Eagle Entertainment Inc.2017 Omnibus
Long-Term Incentive Plan (as amended from time to time, the “Plan”), consisting
of that number of RSUs specified in the Grant Notice. The Award is subject to
the terms and conditions of the Grant Notice, this Agreement and the Plan.
Except where the context otherwise requires, the term “Company” shall include
the parent and all subsidiaries of the Company as defined in Sections 424(e) and
424(f) of the U.S. Internal Revenue Code of 1986, as amended (the “Code”).
Capitalized terms used but not otherwise defined herein or in the Grant Notice
shall have the meaning ascribed to such terms in the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated by reference herein. To the extent that any term of this Agreement
or the Grant Notice conflicts or is otherwise inconsistent with any term of the
Plan, as amended from time to time, the terms of the Plan shall take precedence
and supersede any such conflicting or inconsistent term contained herein.
2.Acceptance and Acknowledgement. The Company may, in its sole discretion,
choose to deliver any documents related to participation in the Plan and the
Award by electronic means or request the Participant’s consent to participate in
the Plan by electronic means. By signing (electronically or otherwise) the Grant
Notice, the Participant accepts the Award and agrees to be bound by the terms
and conditions of the Grant Notice, this Agreement, the Plan and any and all
conditions established by the Company in connection with Awards issued under the
Plan, and the Participant further acknowledges and agrees that this Award does
not confer any legal or equitable right (other than those rights constituting
the Award itself) against the Company or any Subsidiary or Affiliate thereof
(collectively, the “Global Eagle Companies”) directly or indirectly, or give
rise to any cause of action at law or in equity against the Global Eagle
Companies. The Participant hereby acknowledges receipt of a copy of the Plan and
the prospectus for the Plan. The Participant acknowledges that there may be
adverse tax consequences upon the vesting or settlement of the Award or
disposition of the underlying Shares and that the Participant has been advised
to consult a tax advisor prior to such vesting, settlement or disposition.
3.Vesting of RSUs. A portion of the RSUs will vest, and the restrictions
applicable thereto will lapse, on each applicable vesting date set forth in the
Grant Notice (each, a “Vesting Date”), subject to the Participant’s continued
employment (or if a consultant, engagement) with the Global Eagle Companies on
each Vesting Date, except as otherwise provided in this Agreement.
4.Dividend Equivalents. Subject to the restrictions, limitations and conditions
described in the Plan, Dividend Equivalents payable on the RSUs will be accrued
on the Participant’s behalf at the time that cash dividends are otherwise paid
to owners of Common Stock. Accrued Dividend Equivalent balances will be subject
to the same restrictions and vesting schedule applicable


2

--------------------------------------------------------------------------------





to the RSUs and will be paid to the Participant with the distribution of the
Shares on each applicable Vesting Date (or the next business day thereafter, if
such Vesting Date falls on a weekend or holiday).
5.Distribution of Shares Upon Vesting; Withholding Taxes. Upon each Vesting Date
(or the next business day thereafter, if such Vesting Date falls on a weekend or
holiday), the Company will deliver a number of Shares to the Participant equal
to the percentage of the Award that vested in accordance with Section 3. The
Participant is personally responsible for the payment of all Withholding Taxes
related to the distribution of Shares. The Global Eagle Companies shall have the
right (but not the obligation) to deduct from the Award an amount equal to any
Withholding Tax or other taxes of any kind required by law to be withheld in
connection with the settlement of the RSUs or other securities pursuant to this
Agreement. If the distribution of RSUs is subject to tax withholding, the
Participant hereby authorizes the Global Eagle Companies to satisfy its
Withholding Tax obligations, if any, by withholding from payroll and any other
amounts payable to Participant and/or a number of Shares with a market value not
less than the amount of such taxes. If, at the time of settlement, the Company
does not permit the withholding of Shares to pay the amount of income and
employment taxes due in respect of the vested portion of the Award, then the
Participant must pay to the Company an amount in cash sufficient to satisfy the
all of the Company’s Withholding Tax obligations, or if the Participant has so
elected during an “open window period” under the Company’s securities-trading
policy (as in effect from time to time), then the Participant may elect that the
Company sell the number of Shares sufficient to satisfy such tax withholding
requirements. Any cash from Dividend Equivalents remaining after withholding
taxes are paid will be paid in cash to the Participant. If withholding of taxes
is not required, none will be taken and the gross number of Shares will be
distributed.
6.Provisions for Termination.
(a)    Death or Disability. If the Participant’s employment with the Global
Eagle Companies terminates due to the Participant’s death or Disability, all
RSUs will vest in full as of the date on which the Participant is determined to
be totally Disabled or the date of the Participant’s death. The Shares
underlying the RSUs will be distributed no later than two and half (2½) months
following the end of the calendar year in which the Participant dies or becomes
Disabled.
(b)    Termination of Employment Other than due to Death or Disability. If the
Participant ceases to be employed by the Global Eagle Companies for any reason
other than death or Disability (including a voluntary resignation for any reason
or no reason), all unvested RSUs will be automatically forfeited for no
consideration as of the date of termination.
7.Provisions Upon a Change of Control.
(a)    Treatment if RSUs are Assumed, Substituted, Converted or Replaced. If, in
connection with a Change of Control, the RSUs are assumed, substituted,
converted or replaced by the surviving corporation (including the Company if the
Company is the surviving corporation) or its parent with equity or equity-based
awards in respect of a publicly-traded security having rights and entitlements
substantially equivalent to or better than the rights and terms applicable to
the outstanding RSUs, immediately prior to the Change of Control, including
without limitation, the value of the RSUs and an identical or better vesting
schedule and provided that the terms , of the Alternative Awards state that in
the event of the Participant’s termination without Cause within


3

--------------------------------------------------------------------------------





two (2) years following the consummation of such Change of Control, all RSUs
subject to this Award shall become fully vested as of the termination date and
be settled as promptly as practicable thereafter, but in no event later than
forty-five (45) days following the employment termination date.
(b)    Treatment if RSUs are Not Assumed, Substituted, Converted or Replaced.
If, in connection with a Change of Control, the RSUs are not assumed,
substituted, converted or replaced by the surviving corporation (including the
Company if the Company is the surviving corporation) or its parent with equity
or equity-based awards in respect of a publicly-traded security having an
equivalent value and vesting schedule to those applicable to the outstanding
RSUs immediately prior to the Change of Control, then all RSUs subject to this
Award shall become fully vested as of the consummation of the Change of Control
and shall be settled as promptly as practicable thereafter, but in no event
later than forty-five (45) days following the Change of Control.
8.Non-transferability of RSUs. Prior to each applicable Vesting Date, this Award
is personal and no rights granted hereunder may be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
nor shall any such rights be subject to execution, attachment or similar
process. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of this Award or of such rights contrary to the provisions hereof, or
upon the levy of any attachment or similar process upon this Award or such
rights, this Award and such rights shall, at the election of the Company, become
null, void and of no further force of effect.
9.Forfeiture; Clawback.
(a)    Notwithstanding anything contained in this Agreement to the contrary, if
during the Participant’s employment or consultancy, the Participant engages in
any activity inimical, contrary or harmful to the interests of the Global Eagle
Companies, including, but not limited to: (i) violating the Company’s Code of
Ethics or Whistleblower Policy and Procedures, as maintained from time to time,
(ii) disclosing or misusing any confidential information regarding the Global
Eagle Companies, or (iii) disparaging or criticizing, orally or in writing, the
business, products, policies, decisions, directors, officers or employees of the
Global Eagle Companies to any person (all activities described in (i) – (iii)
above collectively referred to as “wrongful conduct”), then (x) the RSUs, to the
extent they remain subject to restriction, shall be forfeited automatically as
of the date on which the Participant first engaged in such wrongful conduct and
(y) the Participant shall pay to the Company in cash any financial gain he or
she received with respect to this Award within the twelve (12) month period
immediately preceding such wrongful conduct. For purposes of this Section 9,
“financial gain” shall equal, on each Vesting Date during the twelve (12) month
period immediately preceding such wrongful conduct, the Fair Market Value of a
Share on such Vesting Date, multiplied by the number of Shares that correspond
to the RSUs vested on such Vesting Date, reduced by any taxes paid in countries
other than the United States with respect to such vesting, and which taxes are
not otherwise eligible for refund from the taxing authorities.
(b)    Notwithstanding the foregoing, nothing in this Agreement prohibits the
Participant from voluntarily communicating, without notice to or approval by the
Company, with any federal or state government agency about a potential violation
of a federal or state law or regulation or to participate in investigations,
testify in proceedings regarding the Company’s or any


4

--------------------------------------------------------------------------------





member of the Global Eagle Companies’ past or future conduct, or engage in any
activities protected under whistle blower statutes. Further, pursuant to the
Defend Trade Secrets Act of 2016, the Participant shall not be held criminally,
or civilly, liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence either directly or
indirectly to a federal, state, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law.
Moreover, the Participant may disclose trade secrets in a complaint, or other
document, filed in a lawsuit, or other proceeding, if such filing is made under
seal. Finally, if the Participant files a lawsuit alleging retaliation by the
Company or any member of the Global Eagle Companies for reporting a suspected
violation of the law, the Participant may disclose the trade secret to the
Participant’s attorney and use the trade secret in the court proceeding, if the
Participant files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.
(c)    By accepting this Agreement, the Participant consents to and authorizes
the Company to deduct, from any amounts payable by the Company to the
Participant, any amounts the Participant owes to the Company under this Section
9. This right of set-off is in addition to any other remedies the Company may
have against the Participant for breach of this Agreement.
(d)    Notwithstanding any other provisions in this Agreement to the contrary,
the Award and any amounts received upon the settlement of the Award shall be
subject to such recovery or deductions as may be required under any law,
government regulation, stock exchange listing requirement or clawback or similar
policy adopted by the Board (as such policy may be amended from time to time),
Section 12.4 of the Plan or as determined by the Board pursuant to such law,
government regulation, stock exchange listing requirement or Board policy.
10.No Special Employment or Similar Rights. Nothing contained in the Plan or
this Agreement shall be construed or deemed by any Person under any
circumstances to bind the Global Eagle Companies to continue the employment or
consultancy of the Participant or to limit the discretion of the Global Eagle
Companies to terminate the Participant’s employment or consultancy at any time,
with or without Cause. However, during the period of the Participant’s
employment with the Global Eagle Companies, the Participant shall render
diligently and faithfully the services which are assigned to the Participant
from time to time by the Board, any committee thereof, or by the executive
officers of the Company and shall at no time take any action which, directly or
indirectly, would be inconsistent with the best interests of the Company. The
Participant further acknowledges that this Award is for future services to the
Global Eagle Companies and is not under any circumstances to be considered
compensation for past services.
11.Rights as a Shareholder. Except as provided in Section 4 above (regarding
Dividend Equivalents), by accepting this Award, the Participant shall have no
rights as a shareholder of the Company in respect of the RSUs, including any
voting rights, unless and until the date on which the RSUs have vested and the
Participant becomes the holder of record of the Shares issuable upon the vesting
of the RSUs on the books and records of the Company, as maintained by the
transfer agent for the Company’s Common Stock.
12.Adjustments. The number of RSUs subject to this Award may be adjusted in any
manner as contemplated by Section 4.5 of the Plan.


5

--------------------------------------------------------------------------------





13.Consent to Transfer Personal Data. By accepting this Award, the Participant
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described herein. The Participant is not obliged to
consent to such collection, use, processing and transfer of personal data. The
Company holds certain personal information about the Participant, that may
include his or her name, home address and telephone number, fax number, email
address, family size, marital status, sex, beneficiary information, emergency
contacts, passport/visa information, age, language skills, driver’s license
information, date of birth, birth certificate, social security number or other
employee identification number, nationality, C.V. (or resume), wage history,
employment references, job title, employment or severance contract, current wage
and benefit information, personal bank account number, tax related information,
plan or benefit enrollment forms and elections, option or benefit statements,
any Shares or directorships in the Company, details of all options, RSUs or any
other entitlements to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and/or its Subsidiaries or
Affiliates will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located throughout the world, including the
United States. The Participant authorizes them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan. The Participant
may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting the Company. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, the Participant’s employment status or service with the Employer
will not be affected; the only consequence of refusing or withdrawing consent is
that the Company may not be able to grant RSUs or other equity awards to the
Participant or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing his or her consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.
14.Requirements of Law and Securities Exchange. The issuance and transfer of
Shares of Common Stock pursuant to this Award shall be subject to compliance by
the Company and the Participant with all applicable requirements of Federal,
state or local securities laws and with all applicable requirements of any stock
exchange on which the Company’s Shares of Common Stock may be listed. No Shares
of Common Stock shall be issued pursuant to this Award unless and until any then
applicable requirements of state, local or Federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel. The Participant understands that the Company is under no obligation to
register the Shares of Common Stock with the U.S. Securities and Exchange
Commission, any state securities commission or any stock exchange to effect such
compliance.


6

--------------------------------------------------------------------------------





15.Country-Specific Provisions. If the Participant resides in a country outside
the United States or is otherwise subject to the laws of a country other than
the United States, the Award shall be subject to the additional terms and
conditions set forth in Appendix A to this Agreement and any terms and
provisions as set forth in Appendix B for his or her country. Moreover, if the
Participant relocates outside the United States, the additional terms and
conditions in Appendix A (applicable to all non-United States countries) and
Appendix B (applicable to his or her specific country) will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.
16.Miscellaneous.
(a)    Amendment. This Award of RSUs is documented by the records of the
Committee or its delegate, which records shall be the final determinant of the
number of Shares granted and the conditions of this Agreement. The Committee may
amend or modify this Award in any manner to the extent that the Committee would
have had the authority under the Plan initially to grant such Award, provided
that no such amendment or modification shall materially diminish the
Participant’s rights under this Agreement without his or her consent.
Notwithstanding anything in this Agreement or the Plan to the contrary, this
Award may be amended by the Company without the Participant’s consent,
including, but not limited to, modifications to any of the rights granted to the
Participant under this Agreement, at such time and in such manner as the Company
may consider necessary or desirable to reflect changes in law (including for
regulatory, legal and Company requirements relating to “executive compensation
clawbacks”). Except as in accordance with the two immediately preceding
sentences and Section 16(b), this Agreement may be amended, modified or
supplemented only by an instrument in writing signed (electronically or
manually) by both parties hereto.
(b)    Discretionary Nature of Plan. By accepting this Award, the Participant
agrees that the granting of the Award is at the discretion of the Committee and
that acceptance of this Award is no guarantee that future Awards will be granted
under the Plan or any other equity incentive plan maintained from time to time
by the Company. The Participant understands that the Company may amend,
resubmit, alter, change, suspend, cancel, or discontinue the Plan with respect
to future awards at any time without limitation.
(c)    Entire Agreement. This Agreement, the Grant Notice and the Plan together
constitute the Participant’s and the Company’s entire understanding with respect
to the subject matter hereof and supersede and void any and all prior agreements
or understandings, written or oral, regarding the subject matter hereof,
including, but not limited to, any term sheets (except as explicitly provided in
the Grant Notice). Notwithstanding the foregoing, to the extent that the
Participant has signed any restrictive covenant agreements with the Company
(including, but not limited to, any confidentiality, intellectual property
rights assignment, non-competition, non-solicitation and non-disparagement
agreements), such restrictive covenant agreements shall remain in full force and
effect.
(d)    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan


7

--------------------------------------------------------------------------------





or this Agreement, and each provision of the Plan and this Agreement shall be
severable and enforceable to the extent permitted by law.
(e)    Compliance with Section 409A of the Code. This Agreement is intended to
comply with or be exempt from Section 409A of the Code and shall be construed
and interpreted in a manner that is consistent with the requirements for
avoiding additional taxes or penalties under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.
Notwithstanding any provision of this Agreement or the Plan to the contrary, to
the extent that the Committee determines that any portion of the Award granted
hereunder is subject to Section 409A of the Code and fails to comply with the
requirements thereof, the Committee reserves the right to amend, restructure,
terminate or replace such portion of the Award in order to cause it to either
not be subject to Section 409A of the Code or to comply with the applicable
provisions of such Section.
(f)    No Impact on Other Benefits. The value of the Award is not part of the
Participant’s normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits or similar payments.
(g)    Notices. All notices under this Agreement shall be mailed, delivered by
hand, or delivered by electronic means to the parties pursuant to the contact
information for the applicable party set forth in the records of the Company or
any third-party administrator designated by the Company from time to time to
administer the Award, or at such other address as may be designated in writing
by either of the parties to the other party.
(h)    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles thereof regarding conflicts of law. The Participant and the
Company agree that all claims in respect of any action or proceeding arising out
of or relating to this Agreement shall be heard or determined in any state or
federal court sitting in Delaware, and the Participant agrees to submit to the
jurisdiction of such courts, to bring all such actions or proceedings in such
courts and to waive any defense of inconvenient forum to such actions or
proceedings. A final judgment in any action or proceeding so brought shall be
conclusive and may be enforced in any manner provided by law.
(i)    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this agreement, or of any subsequent breach of
this Agreement.
(j)    Interpretations. Any dispute, disagreement or question that arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement or the Plan will be determined and
resolved by the Committee or its authorized delegate. Such determination or
resolution by the Committee or its authorized delegate will be final, binding
and conclusive for all purposes.


8

--------------------------------------------------------------------------------





(k)    Successors and Assigns. The Company may assign any of its rights under
this Agreement. Except as otherwise provided herein, this Agreement will bind
and inure to the benefit of the respective successors and permitted assigns of
the parties hereto, whether so expressed or not.
(l)    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Award and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
(m)    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or his or her acquisition or sale of
the underlying Shares. The Participant understands and agrees that he or she
should consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.
[Remainder of page intentionally left blank]


***






9

--------------------------------------------------------------------------------







APPENDIX A
TO
RESTRICTED STOCK UNIT AWARD AGREEMENT
PROVISIONS APPLICABLE TO NON-U.S. COUNTRIES
This Appendix A includes additional terms and conditions that govern the Award
granted to the Participant under the Plan if the Participant resides and/or
works in a country outside the United States of America (or later relocates to
such a country). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Plan and/or the Agreement to which this
Appendix A is attached.
I.    Nature of Grant. In accepting the grant of the Award, the Participant
acknowledges, understands and agrees that:


a.the Plan is established voluntarily by the Company;
b.the grant of the Award is voluntary and occasional;
c.all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;
d.the Participant is voluntarily participating in the Plan;
e.the Award and any Shares subject to the Award, and the income and value of
same, are not intended to replace any pension rights or compensation;
f.unless otherwise expressly agreed in a writing by the Participant with the
Company, the Award and the Shares subject to the Award, and the income and value
of same, are not granted as consideration for, or in connection with, the
service the Participant may provide as a director of a Subsidiary or Affiliate;
g.the future value of the Shares underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;
h.no claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from the termination of the Participant’s employment as
provided for in the Plan or in the Agreement;
i.for purposes of the Award, and unless otherwise expressly provided in the
Plan, the Agreement, any employment agreement or as otherwise determined by the
Company, the Participant’s employment will be considered terminated as of the
date he or she is no longer actively providing services to the Global Eagle
Companies (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where he or she is employed or the terms of his or her employment agreement, if
any), and unless


10

--------------------------------------------------------------------------------





otherwise expressly provided in the Plan, the Agreement or determined by the
Company, the Participant’s right to vest in the Award under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., the Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where he or she is employed or the terms of
his or her employment agreement, if any); the Committee shall have the exclusive
discretion to determine when he or she is no longer actively providing services
for purposes of the Award (including whether the Participant may still be
considered to be providing services while on a leave of absence);
j.unless otherwise provided in the Plan or by the Company in its discretion, the
Award and the benefits evidenced by the Agreement do not create any entitlement
to have the Award or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company; and
k.neither the Company nor the Global Eagle Companies shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the Award or of any
amounts due to him or her pursuant to the settlement of the Award or the
subsequent sale of any Shares acquired upon settlement.
II.     Withholding Taxes. The following provisions supplement Section 5 of the
Agreement:


The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Participant’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to his or her
participation in the Plan and legally applicable to him or her (“Tax-Related
Items”) is and remains the Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer.  The Participant
further acknowledges that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result.  Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction, he or she acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any applicable taxable or tax withholding event, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
any of the methods referred to in Section 5 of this Agreement or by withholding
from proceeds of the sale of the shares either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization) without further consent.
Depending on the withholding method, the Company may withhold for Tax-Related
Items by considering applicable maximum statutory withholding amounts or other
applicable withholding rates, including maximum applicable rates to the extent
permitted by the Plan, in which case the


11

--------------------------------------------------------------------------------





Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent amount in Shares.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Award, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
Finally, if requested by the Company, the Participant agrees to pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold or account for as a result of his or her
participation in the Plan that cannot be satisfied by the means previously
described.


12

--------------------------------------------------------------------------------







APPENDIX B


COUNTRY-SPECIFIC PROVISIONS
This Appendix B includes additional terms and conditions that govern the Award
granted to the Participant under the Plan if the Participant resides and/or
works in one of the countries listed herein. If the Participant is a citizen or
resident of a country other than the one in which he or she currently is working
and/or residing (or if he or she is considered as such for local law purposes),
or if the Participant transfers or relocates employment or residence to another
country after the Grant Date, the Company, in its discretion, will determine the
extent to which the terms and conditions herein will be applicable to him or
her.
This Appendix B also includes information regarding securities and other laws of
which the Participant should be aware with respect to his or her participation
in the Plan. The information is based on laws in effect in the respective
countries as of December 2016. Such laws are often complex and change
frequently. As a result, the Participant should not rely on the information
noted herein as the only source of information relating to the consequences of
his or her participation in the Plan because the information may be out of date
by the time the Participant vests in the Award or sells the Shares acquired
under the Plan. In addition, the information noted herein is general in nature
and may not apply to the Participant’s particular situation, and the Company is
not in a position to assure him or her of any particular result. Accordingly,
the Participant should seek appropriate professional advice as to how the
applicable laws may apply to his or her situation. That is the Participant’s
responsibility, and not the Company’s.
If the Participant is a citizen or resident of a country other than the one in
which he or she currently is working and/or residing (or if he or she is
considered as such for local law purposes), or if he or she transfers employment
or residence to another country after the Grant Date, the information noted
herein may not be applicable to the Participant in the same manner.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan, the Agreement and/or the Appendix A which this Appendix B
follows.
ARGENTINA


Securities Law Notice. Shares of the Company are not publicly offered or listed
on any stock exchange in Argentina. The offer is private and not subject to the
supervision of any Argentine governmental authority.
BRAZIL
Compliance with Law and Nature of Grant Acknowledgement. By accepting the Award,
the Participant agrees that he or she will comply with all applicable Brazilian
laws, including, without limitation, that he or she will report and pay any and
all applicable taxes associated with the vesting of the Award and/or the sale of
any Shares obtained as a result of such vesting. The Participant


13

--------------------------------------------------------------------------------





further agrees that, for all legal purposes, (a) the benefits provided to the
Participant under the Plan are the result of commercial transactions unrelated
to the Participant’s employment; (b) the Plan is not a part of the terms and
conditions of the Participant’s employment; (c) the income from the Award, if
any, is not part of the Participant’s remuneration from employment; (d) the
Participant is making an investment decision; (e) the Shares underlying the
Award will be issued to the Participant only if the vesting conditions are met
and any necessary services are rendered by the Participant over the vesting
period; and (f) the value of the underlying Shares is not fixed and may increase
or decrease in value over the vesting period without compensation to the
Participant.
Tax on Financial Transactions (IOF). Repatriation of funds into Brazil and the
conversion between BRL and USD associated with such fund transfers may be
subject to the Tax on Financial Transactions. The Participant is responsible for
complying with any applicable Tax on Financial Transactions arising from the
Participant’s participation in the Plan. The Participant should consult with his
or her personal tax advisor for additional details.


CANADA


Form of Settlement. Notwithstanding any discretion contained in Section 3.2(e)
of the Plan or anything to the contrary in this Agreement, the Award (including
any Dividend Equivalents) shall be settled in Shares only.
Securities Law Notice. The Participant is permitted to sell Shares acquired upon
the vesting and settlement of the Award through the designated broker appointed
under the Plan, if any, provided the resale of Shares acquired under the Plan
takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the New York
Stock Exchange.
The following provisions apply if the Participant is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements Section 13 of the Agreement:
The Participant hereby authorizes the Company (including the Global Eagle
Companies) and the Company’s representatives to discuss with and obtain all
relevant information from all personnel, professional or not, involved in the
administration and operation of the Plan. The Participant further


14

--------------------------------------------------------------------------------





authorizes the Company (including the Global Eagle Companies) and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company (including the Global Eagle
Companies) to record such information and to keep such information in the
Participant’s employee file.
CHILE
Securities Law Notice. The offer of the Award constitutes a private offering of
securities in Chile effective as of the Grant Date. This offer is made subject
to general ruling N336 of the Chilean Superintendence of Securities and
Insurance (“SVS”). The offer refers to securities not registered at the
securities registry or at the foreign securities registry of the SVS, and,
therefore, such securities are not subject to oversight of the SVS. Given that
the securities are not registered in Chile, the Company is not required to
provide public information about the securities in Chile. These securities
cannot be subject to public offering in Chile while they are not registered at
the corresponding securities registry in Chile.
La oferta del Otorgamiento (Award, según se define en Inglés en este documento)
constituye una oferta privada de valores en Chile y se inicia en la Fecha de la
Concesión (Grant Date, según se define en Inglés en este documento). Esta oferta
se acoge a las disposiciones de la Norma de Carácter General Nº 336 de la
Superintendencia de Valores y Seguros de Chile (“SVS” ). Esta oferta versa sobre
valores no inscritos en el registro de valores o en el registro de valores
extranjeros de la SVS, y, por lo tanto, tales valores no están sujetos a la
fiscalización de la SVS. Por tratarse de valores no registrados en Chile, no
existe obligación por parte de la Compañía de entregar en Chile información
pública respecto de los mismos. Estos valores no podrán ser objeto de una oferta
pública en Chile mientras que no sean inscritos en el registro de valores
correspondiente en Chile.


GERMANY
No country-specific provisions.
HONG KONG
Sale Restriction.  Shares received at vesting are accepted as a personal
investment.  In the event that the Award vests and Shares are issued to the
Participant (or his or her heirs) within six months of the Grant Date, the
Participant (or his or her heirs) agree that the Shares will not be offered to
the public or otherwise disposed of prior to the six-month anniversary of the
Grant Date.
Securities Law Notice. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Participant should
exercise caution in relation to the offer. If the Participant is in any doubt
about any of the contents of this document, he or she should obtain independent
professional advice.  Neither the grant of the Award nor the issuance of Shares
upon vesting and settlement of the Award constitutes a public offering of
securities under Hong Kong law and are available only to employees of the Global
Eagle Companies.  The Agreement, the Plan and other incidental communication
materials distributed in connection with the Award (i) have not


15

--------------------------------------------------------------------------------





been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong and (ii) are intended only for the personal use of each
employee of the Global Eagle Companies and may not be distributed to any other
person.
INDIA
No country-specific provisions.
MALAYSIA
Data Privacy. The following provision supplements Section 13 of the Agreement:




16

--------------------------------------------------------------------------------





The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data, as
described in the Agreement and any other grant materials by and among, as
applicable, the Employer, the Company and any Subsidiary or Affiliate for the
exclusive purpose of implementing, administering and managing his or her
participation in the Plan.
The Participant understands that the Employer, the Company and any Subsidiary or
Affiliate may hold certain personal information about him or her, including, but
not limited to, his or her name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all awards or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan. Data is supplied by the Employer and also by the Participant through
information collected in connection with the Agreement and the Plan.
The Participant understands that Data will be transferred to the Plan broker, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than his or her country. The Participant understands that he or she
may request a list with the names and addresses of any potential recipients of
Data by contacting his or her local human resources representative, whose
contact details are Michelle Taylor, michelle.taylor@globaleagle.com. The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the Shares received upon vesting of the Award may be deposited. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, the Participant understands that he or she is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke the consent, his or her
employment status or service and career with the Employer will not be affected;
the only consequence of refusing or withdrawing the consent is that the Company
may not be able to grant the RSUs or other equity awards to the Participant or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing the consent may affect his or her ability to participate
in the Plan. For more information on the consequences of the Participant’s
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact the local human resources representative.
Peserta dengan ini secara nyata dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadinya, seperti yang dinyatakan dalam Perjanjian dan apa-apa bahan
geran lain oleh dan di antara, sebagaimana yang berkenaan, Majikan, Syarikat dan
mana-mana Anak Syarikat atau Syarikat Sekutu untuk tujuan eksklusif bagi
melaksanakan, mentadbir dan menguruskan penyertaannya dalam Pelan.
Peserta memahami bahawa Majikan, Syarikat dan mana-mana Anak Syarikat atau
Syarikat Sekutu mungkin memegang maklumat peribadi tertentu tentangnya,
termasuk, tetapi tidak terhad kepada, namanya, alamat rumah. alamat emel dan
nombor telefon, tarikh lahir, nombor insurans sosial, nombor pasport atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer atau jawatan
pengarah yang dipegang dalam Syarikat, butir-butir semua anugerah atau apa-apa
hak lain untuk syer yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak,
tidak diletak hak ataupun yang belum diperolehi bagi faedahnya (“Data”), untuk
tujuan eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan. Data adalah
dibekalkan oleh Majikan dan juga oleh Peserta melalui maklumat yang dikumpul
yang berkaitan dengan Perjanjian dan Pelan.
Peserta memahami bahawa Data akan dipindahkan kepada broker Pelan, atau apa-apa
pembekal perkhidmatan pelan saham yang lain sebagaimana yang mungkin dipilih
oleh Syarikat pada masa depan, yang membantu Syarikat dalam pelaksanaan,
pentadbiran dan pengurusan Pelan. Peserta memahami bahawa penerima Data mungkin
berada di Amerika Syarikat atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negaranya. Peserta memahami bahawa dia boleh
meminta senarai nama dan alamat mana-mana penerima Data yang berpotensi dengan
menghubungi wakil sumber manusia tempatannya, dimana butir-butir hubungannya
adalah Michelle Taylor, michelle.taylor@globaleagle.com. Peserta memberi kuasa
kepada Syarikat dan mana-mana penerima lain yang mungkin membantu Syarikat
(sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan menguruskan
Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data,
dalam bentuk elektronik atau lain-lain, dengan tujuan melaksanakan, mentadbir
dan menguruskan penyertaan Peserta dalam Pelan, termasuk apa-apa pemindahan Data
sebagaimana yang diperlukan kepada broker, ejen eskrow atau pihak ketiga yang
lain dengan mana Syer yang diterima apabila Anugerah diletak hak didepositkan.
Peserta memahami bahawa Data akan disimpan hanya sepanjang tempoh yang
diperlukan untuk melaksanakan, mentadbir dan mengurus penyertaannya dalam Pelan.
Peserta memahami bahawa dia boleh, pada bila-bila masa, melihat Data, meminta
maklumat tambahan mengenai penyimpanan dan pemprosesan Data, menghendaki
mana-mana pindaan yang perlu dilaksanakan ke atas Data atau menolak atau menarik
balik persetujuan dalam ini, dalam mana-mana kes tanpa kos, dengan menghubungi
secara bertulis wakil sumber manusia tempatannya. Selanjutnya, Peserta memahami
bahawa dia memberi persetujuan di sini secara sukarela. Jika Peserta tidak
bersetuju, atau jika Peserta kemudian membatalkan persetujuannya, status
pekerjaan atau perkhidmatan dan kerjayanya dengan Majikan tidak akan terjejas;
satu-satunya akibat jika Peserta tidak bersetuju atau menarik balik persetujuan
adalah bahawa Syarikat tidak akan dapat memberikan Unit Saham Terbatas
Berasaskan Prestasi atau anugerah ekuiti lain kepada Peserta atau mentadbir atau
mengekalkan anugerah tersebut. Oleh itu, Peserta memahami bahawa keengganan atau
penarikan balik persetujuannya boleh menjejaskan keupayaannya untuk mengambil
bahagian dalam Pelan. Untuk maklumat lanjut mengenai akibat keengganan Peserta
untuk memberikan persetujuan atau penarikan balik persetujuan, Peserta memahami
bahawa dia boleh menghubungi wakil sumber manusia tempatannya.



17

--------------------------------------------------------------------------------







Director Notification Obligation. If the Participant is director of a Subsidiary
or Affiliate of the Company in Malaysia, the Participant is subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify such Malaysian entity in writing when
Participant receives or disposes of an interest (e.g., the RSUs or Shares) in
the Company or any related company. Such notifications must be made within
fourteen days of receiving or disposing of any interest in the Company or any
related company.
NETHERLANDS
No country-specific provisions.
NORWAY
No country-specific provisions.
SINGAPORE
Sale Restriction.  The Participant agrees that any Shares be issued to him or
her upon vesting and settlement of the Award will not be offered for sale or
sold in Singapore prior to the six-month anniversary of the Grant Date, unless
such sale or offer is made pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”).
Securities Law Notice. The Award is being made to the Participant in reliance on
the “Qualifying Person” exemption under section 273(1)(f) of the SFA and is not
being made with the view to the underlying Shares being subsequently offered for
sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Obligation. If the Participant
is the Chief Executive Officer (“CEO”) or a director, associate director or
shadow director of a Singapore Subsidiary or Affiliate, he or she is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or Affiliate in
writing when he or she receives an interest (e.g., an Award or Shares) in the
Company or any Subsidiary or Affiliate within two business days of (i) acquiring
or disposing of such interest, (ii) any change in a previously disclosed
interest (e.g., sale of any Shares), or (iii) becoming a chief executive
officer, director, associate director or shadow director.
SOUTH AFRICA
Tax Acknowledgement. The following provisions supplement the Withholding Taxes
sections of this Agreement:
By accepting the Award, the Participant agrees that, immediately upon vesting of
the Award, the Participant will notify the Employer of the amount of any gain
realized. If the Participant fails to advise the Employer of the gain realized
upon vesting, the Participant may be liable for a fine. The


18

--------------------------------------------------------------------------------





Participant will be solely responsible for paying any difference between the
actual tax liability and the amount withheld by the Employer.
Securities Law Notice. The Award and the Shares issued pursuant to the vesting
of the Award are considered a small offering under Section 96 of the South
Africa Companies Act, 2008 (Act No. 71 of 2008).
SPAIN
Labor Law Acknowledgment. The following provision supplements the Nature of
Grant section in Appendix A of the Agreement:
By accepting the Award, the Participant acknowledges that he or she understands
and agrees that he or she consents to participation in the Plan and that he or
she has received a copy of the Plan.
The Participant further understands that the Company has unilaterally,
gratuitously and in its sole discretion decided to grant Awards under the Plan
to employees of the Global Eagle Companies throughout the world. The decision to
grant the Awards is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Global Eagle Companies on an ongoing basis other than as set forth in this
Agreement. Consequently, the Participant understands that any grant is given on
the assumption and condition that it shall not become a part of any employment
contract (either with the Company or any Subsidiary or Affiliate) and shall not
be considered a mandatory benefit, salary for any purpose (including severance
compensation) or any other right whatsoever. Further, the Participant
understands and freely accepts that the future value of the Shares is unknown
and unpredictable.
Additionally, the Participant understands that the Award is expressly
conditioned on his or her continued and active rendering of service to the
Global Eagle Companies such that if his or her employment terminates for any
reason other than as expressly provided in Section 6 of the Agreement, the
Participant’s Award will cease vesting immediately effective as of the date of
termination of the Participant’s employment. This will be the case, for example,
even if (1) the Participant is considered to be unfairly dismissed without good
cause (i.e., subject to a “despido improcedente”); (2) the Participant is
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) the Participant terminates employment due to a change of work
location, duties or any other employment or contractual condition; (4) the
Participant terminates employment due to the Global Eagle Companies’ unilateral
breach of contract; or (5) the Participant’s employment terminates for any other
reason whatsoever, in each case other than as expressly provided in Section 6 of
the Agreement. Consequently, upon termination of the Participant’s employment
for any of the above reasons, he or she will automatically lose any rights to
Awards granted to him or her that were unvested on the date of termination of
his or her employment, as described in the Agreement.
Finally, the Participant understands that this grant would not be made to him or
her but for the assumptions and conditions referred to herein; thus, the
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of an Award shall be null and void.




19

--------------------------------------------------------------------------------





Securities Law Notice. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the offer of the Award. The Agreement has not been nor will
it be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
SWEDEN
No country-specific provisions.


SWITZERLAND
Securities Law Notice. The Award is considered a private offering in Switzerland
and is therefore not subject to securities registration in Switzerland. Neither
this document nor any other materials relating to the Award (a) constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, (b) may be publicly distributed or otherwise made publicly
available in Switzerland or (c) has been or will be filed with, approved by or
supervised by any Swiss regulatory authority (e.g., the Swiss Financial Market
Supervisory Authority).
UNITED KINGDOM
Tax Acknowledgement. The following provisions supplement the Withholding Taxes
sections of the Agreement.
Without limitation to the Withholding Taxes sections of the Agreement, the
Participant agrees to be liable for any Tax-Related Items related to the
Participant’s participation in the Plan and legally applicable to the
Participant and hereby covenants to pay any such Tax-Related Items, as and when
requested by the Company or, if different, the Employer or by Her Majesty’s
Revenue & Customs (“HMRC”) (or any other tax authority or any other relevant
authority). The Participant also agrees to indemnify and keep indemnified the
Company and, if different, the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC on the
Participant’s behalf (or any other tax authority or any other relevant
authority).
Notwithstanding the foregoing, if the Participant is an executive officer or
director (as within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that the
Participant is an executive officer or director and the income tax is not
collected from or paid by the Participant within ninety (90) days of the end of
the U.K. tax year (April 6 - April 5) in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income tax
may constitute a benefit to the Participant on which additional income tax and
national insurance contributions (“NICs”) may be payable. The Participant
acknowledges that he or she will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying the Company or the Employer, as
applicable, for the value of any employee NICs due on this additional benefit.




20

--------------------------------------------------------------------------------


    




ATTACHMENT II: Global Eagle Entertainment Inc. 2017 Omnibus Long-Term Incentive
Plan


[To Be Provided To The Recipient Separately]









